United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 19, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-40516
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                          CLAYTON HARRIS,

                                                 Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                      USDC No. 4:02-CR-97-ALL
                        --------------------

Before SMITH, DUHÉ, and WIENER, Circuit Judges.

PER CURIAM:1

     Clayton Harris, whose actual name is Clyde Bates, appeals his

sentence for possession with intent to distribute five or more

kilograms of cocaine.   See 21 U.S.C. § 841.   His argument that the

district court clearly erred in increasing his offense level for

obstruction of justice pursuant to U.S.S.G. § 3C1.1 is without

merit. In addition to other instances, Bates used the Harris alias

when he appeared before the magistrate judge for his detention

hearing.   The two-level adjustment was therefore appropriate.

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
U.S.S.G. § 3C1.1, comment. (n.4(f)); United States v. McDonald, 964

F.2d 390, 392-93 (5th Cir. 1992).

     There is no merit in Bates’ argument that the district court

should have awarded him a three-level downward adjustment for

acceptance of responsibility.       See U.S.S.G. § 3E1.1.       Although

Bates entered a plea of guilty prior to the commencement of trial,

his failure to reveal the source of the narcotics or how they got

into the car was construed by the court either as a failure to

admit the conduct comprising the offense of conviction or as a

false denial of relevant conduct (i.e., denial of knowledge that

others hid the narcotics in the car).          See U.S.S.G. § 3E1.1,

comment.   (n.3).   The   court’s   reliance   on   the   PSR   for   this

determination was not error.    United States v. Brown, 54 F.3d 234,

242 (5th Cir. 1995).      Moreover, the two-level adjustment under

U.S.S.G. § 3C1.1 indicates that Bates was not entitled to a

reduction for acceptance of responsibility.     See U.S.S.G. § 3E1.1,

comment. (n.4).

     Bates’ argument that the district court erred in not awarding

him a “safety valve” reduction pursuant to U.S.S.G. § 5C1.2 is

without merit. The district was free to adopt the PSR’s conclusion

that Bates did not provide information regarding the source of the

cocaine or how it got into the vehicle but instead denied any

knowledge of such facts.       See Brown, 54 F.3d at 242.         He was

therefore disqualified by § 5C1.2(a)(5) from receiving a safety

valve reduction.

                                    2
AFFIRMED.




            3